84335: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-26478: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84335


Short Caption:MAHON VS. SPIN GAMES, LLCCourt:Supreme Court


Related Case(s):79395, 79512


Lower Court Case(s):Clark Co. - Eighth Judicial District - A759862Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/09/2022 / Boyer, JohnSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDavid MahonMark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Todd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						


AppellantFull Color Games, Inc.Jeffrey L. Hulet
							(Hogan Hulet PLLC)
						


AppellantFull Color Games, LLCMark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Todd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						


AppellantFull Color Games, N.A., Inc.Mark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Todd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						


AppellantIntellectual Properties Holding, LLCMark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Todd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						


AppellantJackpot Productions, LLCMark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Todd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentBragg Gaming Group, Ltd.Steven A. Caloiaro
							(Dickinson Wright PLLC)
						Brooks T. Westergard
							(Dickinson Wright PLLC)
						


RespondentKent YoungRory Kay
							(McDonald Carano LLP/Las Vegas)
						Tara U. Teegarden
							(McDonald Carano LLP/Las Vegas)
						


RespondentKunal MishraRory Kay
							(McDonald Carano LLP/Las Vegas)
						Tara U. Teegarden
							(McDonald Carano LLP/Las Vegas)
						


RespondentSpin Games, LLCRory Kay
							(McDonald Carano LLP/Las Vegas)
						Tara U. Teegarden
							(McDonald Carano LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/04/2022Filing FeeFiling Fee due for Appeal. (SC)


03/04/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-07076




03/04/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-07078




03/04/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-07080




03/07/2022Filing FeeE-Payment $250.00 from Todd W. Prall. (SC)


03/08/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-07389




03/09/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer. (SC)22-07550




03/10/2022Notice of Appeal DocumentsFiled District Court Minutes. (Sealed) (SC)


03/11/2022Notice of Appeal DocumentsFiled Appellants' Case Appeal Statement. (SC)22-07807




03/11/2022Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 7 days if the caption as modified does not accurately reflect the status of the parties. (SC)22-07835




03/29/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-09788




04/25/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)22-13080




04/27/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-13274




05/12/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Transcript Request Form due:  May 25, 2022.  (SC)22-15038




05/24/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/6/22 and 1/13/22. To Court Reporter: Jennifer Gerold. (SC)22-16512




06/21/2022TranscriptFiled Notice from Court Reporter. Jennifer Gerold stating that the requested transcripts were delivered.  Dates of transcripts: 1/6/22 and 1/13/22. (SC)22-19603




07/25/2022MotionFiled Joint Stipulation for Extension of Time to File Opening Brief (First Request). (SC)22-23336




07/25/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Opening Brief and Appendix due: August 25, 2022) (SC)22-23354




08/24/2022MotionFiled Stipulation to Dismiss Appeal. (SC)22-26431




08/24/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-26478





Combined Case View